OFFICE   OF THE   ATTORNEY    GENERAL   OF TEXAS
                        AUSTIN




&notable Owe
CGaptxollerof
AUStia , Ter.w
       Wm   awrd 18 held Thurude7               night      at up-
prox&ute     t-8        b;EO,   8rW,      or   8140       and lr
adtrrtlsed     on our oordr YE buin(:              hefd    butweon
8 and 0 Uue to thn tlmeiof plcturer, *iah
will vary S or 10 iainutor. ht the tlaa ths
award lr held theatre rtnpa oyerotlon~p4opla
an 8110~4 to corn in thr theatrb lobby and
peoglr It&J k, thrlr aare) otherp8oglowho
have rigned a qualifloatfonoerd lN repro-
sozkd br t:dr rlgneturason CLT&~~ a11 theue
people acntforu:d hare not ,-eldaar kind ot ad-
mlasloa. Feople who deeire to see the plotura
lntertslnmanfan the osly onea who hare pal&
an7 kind or cd..p”Lim~~.
       When the erard U           held, tho index qud-
.~locrtlonocrds ore ahook6d to 018 tr winner
RAE ueilrled.   fr the *lnnw la ln the fro.
QUSL 4 ricdtfm  list,  it 16 lmouaca   lsd they
hate until 10 Y.3. to elnlm the lw-d.      9h.y
:g,+z;ed       by telephom   or other ruah mall-
                   xr   then     IS uo wlaaor in the
  uolltloaticn      oarda,      the    aarii   r      t?kowinmu
fI oaLied &  thr thectn, thu Iobby, ~4 in
rroat or the t!mnttrI lf thr aersoa ia la uiy
or thorn place8 ba ham S nitmat     to alain:tba
award, acd 18 allouod to O&O in the theatrm
dmm tho alrla to the itad,      mh8rm ?ka aui
“,~~l$h~ award fmo without any gaysant of
         .
     nRu nwabsr or pooylb, who pay admirslon
Eoaorable ao. B. Sho.pard, psfp S -

      gt?mtmttz                       aupab on        tlm    typa   of plctw,
                                  .
         "I rould lib to o&8 to you thlr dtk,
      fatmary 4, 1040, mmdb7  nlghta On our frw
      qu~llslmtion book w bBd mv frma qualifb
      ottlonu, 55 lx+lobby W in oura this total
      caf885 peopleptrtfolpatod frm.                                In the
      tbatn              proper        ua bud SST paid dml~aloam~
      botfor            than    6Oj
                     purtlofpntlneis-am. ?hL
      ahoak uw rlmo nmdo at How JWaunfalr Look-
      bart,          1~84 Ommlor                sad bettor     than d$    pea-
      tioipatd             *80        in    thO80    ditr 0r w
                                                             lwttif3is.
      lW8 mm   ratlo prevrlls at mr otherthaatrbr
      who mm hold- oaah nlahtr.
              ,A parrm doea aot clga the i4ontlSioa-
      tion           reglrttrbut one**
              ‘But       lw    east    purltfy and alp thr quail-
      Oatiolb aardr one0                    t    wsok lu order to b0
      lllgibla for the                     arced.

              qe        ret arid8    $rS.OO par reek ior adror-
      tie138 ma                payment of dlvldendlnQ allow all
      of our altlnenr Mm c~ro to prrtlolpate,tab
      part. If a pcrroaII*39t ~wirira   or prtrent,
      the       ext.&         Is sarrlodmer tsr the                 mxt mh.
      &nd the            addttloml $Xi.OO is added to                    the
      award .”
              You further edrise that dtlrlngthe WrIOd of
tisa thst tt* cperWm          of suoh theatres hate beon Sol-
loubg turn plaa, thr~hate ?tld cruta total ef W
prize@ of u3lah nut&bet 47 were %os by parilonn ubo bad
paid a&ah&on, EL! by pr8os@   who had est paid r&ah-
rlonr and lb by perBoa@w?ma th opmmas 0~~14 not
drflnitrlydetomlne troxt!smlrmaor wbthar they
bad or hod not pal& m tdzlstlontot.
              Art?alo 7C4Tt, Tarnoa.8Cl~il Statutes, road8
la part       da toUmra
              “(t)       ItToryportm¶, firm, or OO~J'O?St~~ om-
         auouin~I theatre, plr0. OS aamraaent,or
         a ny
            b ueh rlnta
                    e           lnoonaootioa with
                         r p r la
         th e
            o Q.r r otfo
                      felio
                         a ahQr iuinth e     fo r m
         OS 8caoy or 8aaothlagof valu8 N offan
         or g1r.n to am m mm ~atrorirof ueh




         hxc8                8boving the              anouat of mmoy no glron
         ln         p&8*,             en4     tlm     *ahO     ot    al).     prlaw    or
         a wa r d8 lo             &an          in oorarotlon                with ash       bru-
          lnmr              duria&          the mtt         prcroa&l~         aath.

                    “(b) There 1s hwaby         Istir  8 tcr lqml
         to tnmtr                 per oont (40%) or the +alu* of
         all 8uoh may,   pritre,and mm48 glru,.in
         ocmneotlan with thm operrtloaof lsoh an4
         rll of the foreg3ine budn~rs l   .nterprlus,
         8nU ct thattime or cakiy the report to the
         Caiptroller ot Fublio itccourita, t&o cunor
         or operator of any cue& budnor@ r!W.l pat
         to the Mate Trossurersuch tax tlpanthe total
         amount              0r   money, grime,                and mmlrrdr80 tiltan
         during the next precedingncinth8                                       l l    .
                    Tat      nguert           our opinion a.6 to               dsother 6uoh 605
  rim tax ~KJBaclttarad upon tbr msrdng                                          of theu prlur
& y the crifilth                      Thontml.
                    h0       OSUr.fl&l              raOt&    khiOh     XiU&t,dSk           t0 mAaeT
thlr     trx         rtatute           oQeratlv* on *                  taot *ituatloa
                                                                                    are4
(1) 8 rlu 8tut bo 0rw0a      or Y4 toa may in oommo-
tion vi
      P th tb  opwetloa d 8 theafro, plaeo oi asme-
aeat of buoinmry (8) tha prim mrtotbe offw.4 or
given to one or pax-0 patroaethereofsad not &.lrm to
811 p*tron# rho ha+0 sib   eia mxis ohargo ror t&o oa-
tartaiA8ont.

                    ¶%a fir stleseatl8.l
                                       i# 8etirSl*& p$;rg~~~                                          In
hOtO           01     gi?OA# II~IZV~~, 8                prize       18 Ofr8T.8
.




    Iionor*bl6Cao. E. Sheppard, pqr                  6

    oonnrotloa     with      the   oparatlan    of   l   thortn.
                 m0      noand     b8~0ntiai    10   iilnni6~    6fdi6ri0a
    in that then Iahcror la tbu f8Ot8, 06 prrnnte4 to
    us, tbo preunoe of thorr In tba thoatn at the tLiu
    the prlu I6 ofmnu aa4 ~ivon, who bwe pia on ad-
    aidon       abar@,       rho   ln3 8dmltt~ai~        pm066     of   tb
    th6atr6,     66d   rho    6n    0rr6rea  06 ~lr0n the
                                               and ~67
    prize      vbloh, rhea given, will not hata bcea &i+ea
    to ali      atroar r* hate pal6 th e lm   charge r0r tka
    latorta PQ8OAt.
             ma er suoh fa8t.6, aoosrmrllj   l prize is or-
    iered to oam or mm patron8 and aa      or oanee,   k
    &WA   t0 On0 at then.   Thio bclng a #sot, the add&l
    tact that other   CBJ be eligible ror the   priz.6ma a7
    at tlnsr rscolra it,  who arr7 or acay not be pntronr
    within tbo pwvloo 0r the 6tatut0, rhloh quostloa it
    18 not neootsctry tbot be pat6 upon, do66 not olbainak
    the foot that the prlu 18 affsrr~dand ~7 be &ten
    to patron8 In6140 the theatro.
             It 16 obvlm?i tket it tin mr* oHwin& or
    tka prlu to those outslda the thaotra vesa suiflaiantto
    rmndmr the statute lnop*rutlr8, aotalU:atan&     th8
    gvlre is ~i&wl~,ofrcmd and mty bs &ten to t!.oao ubo
    al.0 cbaitta6l7petront,  a A6txid ai evading the rtatuto
    would thmeby be CrO&tOa.    ktoh a mthsd nay A& be &MO-
    tloned nhere them 1s no lrnguage la tba 6tatut.e lcaloat-
    1.~6a 1aglrlr;tltefafsnt that the tax rould mture oalf
    ii tba pricemm     efreredor slron to euoh vatren6.
    s6g:*7w             To the ooatrar7 hovvvor~ th6 l&n-
                    s21aste6 the lrgiriatl.. latent that
    tha tax 18 satwad If the thoatrm oiler6 or cLve6 a
    grlcn to 6 patron, lrrcapeotlva or thv ract <hat oth=rr,
    MO mny w ns7 not be putroaa, may bs 61lglbl8 thersfor.
             hcoordlngl7, 70~ 81% reepootru?ly sdvlsod
    thst it Is the o~lnlaa of tr.18department that tko tax
    1~164 b7 llrtioI69049i, Vert~on'6Clrll Statute6,ha6
    metu.ma under tha rc0tc cat cut ?a ycur latter.
             Meg we etnta that UC ham lxa&wd our opin-
    ion fro.O-1239, and otbora rolrting to tkls nrbject,
en4 ~8 40 not ballwa              thir   opinion   18 ia   oodllct with
thm.   The         rt8tutr under ocm816eratioll, ot ooumo,            prr-
8BAt8 BWtJ         duriOUiti@8 Or COA8tTUOtlOA.
          r[a8180 point out that viaare not ,7aeaingup00
the que8tloA Or whether the oprctlon Of tho plnn (18
dO8aribOd   OOa8titUt88 8 1OttWr  UlldW th8 A-MI. Code
or     TexB8.

                Trusting   thst   WI hn1a   fNIe+pust.elyali8-sw'ed
your     Inquiry,     me   roauln
                                         TOUrBvary tnl1p




                  A ROVEDMAR
                           30, 1940

                 t!!LAAd-
                  ATTClRNEY
                         GENERA;O? Tl;IAS